MEMORANDUM OPINION
                                          No. 04-10-00651-CR

                                           Samantha TRASK,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009CR6613
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: October 20, 2010

DISMISSED

           The trial court’s certification in this appeal states that this case is a “plea-bargain case,

and the defendant has no right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides, “[t]he appeal must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d).
                                                                                      04-10-00651-CR


       Appellant’s counsel has filed written notice with this court stating counsel has reviewed

the record and “can find no right of appeal for Appellant.” We construe this notice as an

indication that appellant will not seek to file an amended trial court certification showing that she

has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d
174, 177 (Tex. App.—San Antonio 2003, order). In light of the record presented, we agree with

appellant’s counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this

appeal is dismissed.

                                                              PER CURIAM

DO NOT PUBLISH




                                                -2-